               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                 Plaintiff,                               4:18CR3034

    vs.
                                                             ORDER
JOSHUA Z. DORTCH,

                 Defendant.


    IT IS ORDERED:

    1)    The joint e-mail motion to continue the status conference, (Filing No.
          133), is granted.

    2)    A status conference will be held before the undersigned magistrate
          judge at 9:30 a.m. on March 27, 2019 by telephone. All participants
          shall use the conferencing information provided by the court, (see
          Filing No. 65), to participate in the call to discuss case progression
          and a potential trial setting. Defendant, defense counsel, and counsel
          for the government shall be present at the conference.

    3)    The court finds that the time between today’s date and March 27,
          2019 is excluded under the Speedy Trial Act because although
          counsel have been diligent, additional time is needed to adequately
          review this case and failing to grant additional time might result in a
          miscarriage of justice. 18 U.S.C. § 3161(h)(7)(A) & (B). Failing to
          timely object to this order as provided under this court’s local rules will
          be deemed a waiver of any right to later claim the time should not
          have been excluded under the Speedy Trial Act.

    February 21, 2019.                      BY THE COURT:

                                            s/ Cheryl R. Zwart
                                            United States Magistrate Judge
